Citation Nr: 0935337	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to July 28, 2003 for 
the assignment of a 70 percent evaluation for phobia, panic 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1984 and from August 1986 to February 1992.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision issued by the RO.

The Veteran's appeal originally included the issue of an 
earlier effective date for the grant of a total rating based 
on individual unemployability (TDIU).  The July 2006 
Statement of the Case addressed this issue; however, in his 
July 2006 Substantive Appeal, the Veteran indicated that he 
only wanted to continue his appeal concerning the issue of an 
earlier effective date for the assignment of the increased 70 
percent rating for the phobia, panic disorder.  Accordingly, 
the issue of an earlier effective date for the grant of a 
TDIU rating is not before the Board on appeal.  38 C.F.R. 
§ 20.202.  


FINDING OF FACT

The service-connected disability picture is not shown to have 
been at a level of disablement manifested by occupational and 
social impairment with deficiencies in most areas and an 
inability to establish and maintain effective work and social 
relationships prior to July 28, 2003.


CONCLUSION OF LAW

An effective date prior to July 28, 2003 for the 70 percent 
rating for the service-connected phobia, panic disorder is 
not for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.400, 4.7 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal in a July 2006 Statement of the Case.  See Mayfield 
Supra.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need to provide the Veteran with notification of assigned 
ratings and the effective dates for such ratings.  In the 
VCAA letter the RO fulfilled its obligations in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The RO awarded the Veteran an increased 70 percent evaluation 
for the service-connected psychiatric disability as of July 
28, 2003.  Previously a 50 percent rating was in effect.  The 
Veteran contends that he should be awarded the increased 
evaluation as of December 1996, the date an increased 50 
percent rating for the psychiatric disability was assigned.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2008).  In cases involving increases, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).

In the present case, the Veteran first applied for service 
connection for a psychiatric disability, claimed as panic 
symptoms, in March 1992.  The RO granted service connection 
for the psychiatric disability in January 1993 and assigned a 
non-compensable evaluation as of February 21, 1992, the day 
after his separation from active service.  The Veteran was 
notified of this decision in February 1993, but did not 
submit a Notice of Disagreement or otherwise indicate a 
desire to contest this action in the following year.  As 
such, that rating became final.

The Veteran next applied for increased compensation and his 
claim was received by the RO on April 14, 1997.  The RO 
subsequently reviewed copies of VA treatment records dated 
from July 1996 to April 1997 and a VA examination report 
dated July 19, 1997.  In a September 1997 rating decision, 
the RO granted an increased 10 percent evaluation for the 
Veteran's psychiatric disability.  The Veteran submitted a 
Notice of Disagreement (NOD) to this decision concerning the 
assigned 10 percent evaluation; the appeal was perfected in 
February 1998.

In a December 1997 rating decision, the RO granted an earlier 
effective date for the assignment of the increased 10 percent 
evaluation; the assigned effective date was March 29, 1994.  
In an October 1998 rating decision, the RO granted an 
increased 30 percent evaluation for the Veteran's psychiatric 
disability effective April 14, 1997.  In a June 1999 
decision, the Board remanded the issue of an increased rating 
for the psychiatric disability for further development of the 
record.

In a July 2001 decision, the Board granted an increased 50 
percent rating for the psychiatric disability.  The January 
2002 rating decision effectuating the Board decision assigned 
the 50 percent evaluation as of April 14, 1997.

In July 2002, the Veteran submitted a NOD to this decision 
concerning the assignment of April 14, 1997, as the effective 
date for the 50 percent evaluation.  He contended that the 
effective date should be March 1994.  In the interim, in 
October 2002, he filed his claim for increased compensation 
for the psychiatric disability.  In a March 2003 rating 
decision, the RO denied his claim for increase.  The Veteran 
filed his NOD to this decision in July 2003 and the RO issued 
a Statement of the Case in February 2004.  The Veteran failed 
to perfect his appeal concerning entitlement to an increased 
evaluation for the psychiatric disability.  

With regard to the Veteran's claim for an earlier effective 
date for the assignment of a 50 percent evaluation for the 
psychiatric disability, in an August 2004 decision, the Board 
granted an earlier effective date of December 17, 1996 for 
the assignment of the 50 percent evaluation for the 
psychiatric disability.  The Veteran was notified of this 
Board decision and his appellate rights but did not indicate 
any desire to contest this action.  As such, that Board 
decision became final.

The Veteran next applied for increased compensation for his 
psychiatric disability in September 2005.  The RO 
subsequently reviewed copies of VA treatment records dated 
from July 2003 to September 2005 and a VA examination report 
dated October 17, 2005.  

The Veteran is shown in these submitted records to have been 
seen on July 28, 2003 for increased symptoms of his 
psychiatric disability.  The examiner reported that the 
Veteran could not maintain fulltime employment due to his 
panic attacks and phobia (reported as 8-9 attacks per day).  
The examiner confirmed the Veteran's diagnosed psychiatric 
disability and assigned a Global Assessment of Functioning 
(GAF) score of 44, which represents serious impairment.  

In the October 2005 VA examination report, the examiner 
concluded that the Veteran was exhibiting serious symptoms 
associated with his psychiatric disability and estimated that 
overall the Veteran was severely impaired.  Following the VA 
examination in February 2005, the RO increased the evaluation 
for the Veteran's psychiatric disability to 70 percent as of 
July 28, 2003 based on the findings of these treatment 
records and VA examination.  

As illustrated by the record, the Veteran's current claim for 
increase is shown to have been received on September 13, 
2005.  This was over two years after the unappealed March 
2003 rating decision which denied the claim for increase.  
See 38 U.S.C.A. § 7105(c).  However, the July 28, 2003 VA 
treatment record demonstrates an increase in symptomatology 
of the service-connected psychiatric disability.  
Accordingly, this record was accepted as date of receipt of 
the Veteran's claim for increase.  38 C.F.R. § 3.157 (b)(1).  

However, the evidence does not justify the assignment of the 
increased 70 percent evaluation for a time prior to July 28, 
2003, the accepted date of claim for increase.  In this 
regard, the Board notes that the unappealed, final February 
2003 rating decision considered all evidence up to that date.  
Any assigned effective date for increased evaluation would 
have to be subsequent to February 2003 (in this case that 
date was July 28, 2003).  For these reasons, the evidence 
does not support the assignment of the 70 percent evaluation 
at an earlier date.  


ORDER

An effective date prior to July 28, 2003 for the assignment 
of a 70 percent evaluation for phobia, panic disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


